NO. 12-03-00199-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

DINARIO JONES,§
		APPEAL FROM THE 7TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
MEMORANDUM OPINION
	Appellant filed an appeal of the trial court's order denying his motion for a free copy of the
record in order to prepare a petition for writ of habeas corpus.  Appellant's conviction was affirmed
by this court on August 14, 2002 in Cause No. 12-01-00196-CR.  Appellant filed a petition for
discretionary review on November 14, 2002, which was refused on January 22, 2003.  Our mandate
issued on March 14, 2003.
	The order Appellant seeks to appeal is interlocutory.  We do not have jurisdiction over
interlocutory orders unless jurisdiction has been expressly granted by law.  See Apolinar v. State,
820 S.W.2d 792, 794 (Tex. Crim. App. 1991).  We find no statute or other law authorizing this court
to address an appeal of an order denying a free copy of a record after a conviction has been affirmed. 
Therefore, this court is without jurisdiction over this appeal.  Accordingly, this appeal is dismissed
for want of jurisdiction.
Opinion delivered June 30, 2003.
Panel consisted of Worthen, C.J., and Griffith, J.


(DO NOT PUBLISH)